Title: To Benjamin Franklin from ——— de Illens, 31 January 1783
From: Illens, —— de
To: Franklin, Benjamin


Monsieur!
Marseille 31 janvier 1783
J’ay bien reçu en son tems la Lettre dont vous m’avez honoré en datte du 6. aoust 1780. Elle me donnoit bon espoir pour la rentrée des fonds considerables qui me sont dus par le Tresor de la Caroline du Sud.
Aujourd’huy qu’une paix avantageuse & honorable pour votre nation, la reconoit independante & libre, j’espere qu’elle se fera un devoir de satisfaire honorablemt. aux engagemens contractés bien solidement et par contract avec les negotians francois qui come moy ont porté des secours, et ont fait credit dans des momens pressés et de detresse.— Mon Contract original est en mains du consul de france qui en quittant Charles Town etoit alle à Philadelphie. Je lui ecris pour comencer à le presser sur les demarches necessaires a mon payement. Oserois je Monsieur, vous demander votre protection dans cette legitime prétention & me dire quand & coment vous croyés que l’on remboursera. Si on remettoit des marchandises, j’ai des Vaisseaux qui pourroient aller les chercher, Si au pis aller on payoit en bonnes terres, je pourrois m’en contenter.
Vous m’avez fait la grace monsieur de me promettre des eclaircissemens, et c’est ce qui m’enhardit de vous en demander.
Recevez mon compliment Sincere sur le grand ouvrage, ou vous avez tant operé, & les assurances de la respectueuse Consideration avec laqlle. j’ay l’honeur d’etre const. [constamment] Votre très humbe. & très obeïssant Serviteur
DE Illens
Monsieur
 
Notation: Illens 31 Janvr. 1783.
